                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


WAYNE SANDERS,

       Plaintiff,

v.                                                        Case No. 8:17-cv-2938-T-CPT

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security,

      Defendant.
________________________________/


                                       ORDER

       The Plaintiff seeks judicial review of the Commissioner’s denial of his claim for

Supplemental Security Income (SSI) payments. For the reasons discussed below, the

Commissioner’s decision is affirmed.

                                            I.

       The Plaintiff was born in 1966, has a tenth-grade education, 1 and, due in part

to various periods of incarceration, has no past relevant work experience. (Doc. 22 at




1
  The record contains conflicting information as to whether the Plaintiff’s academic career
included special education classes. (R. 32, 391). The Court need not resolve this issue,
however, as it does not impact the Court’s analysis.
5). In August 2014, the Plaintiff applied for SSI, alleging disability as of August 1,

2006, due to paranoia, depression, hearing voices, and schizophrenia. (R. 58-59). The

Social Security Administration (SSA) denied his application both initially and on

reconsideration. (R. 59-82).

       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on August 30, 2016. (R. 28). At the beginning of that hearing,

Plaintiff’s counsel gave a brief opening statement in which he opined that, because the

Plaintiff had received a score of seventy-six on an IQ test while in prison, the ALJ

should order a consultative examination (CE) relative to the Plaintiff’s IQ. (R. 32-33).

Following these opening remarks, the ALJ took testimony from both the Plaintiff (R.

33-42) and a vocational expert (VE) (R. 42-50).

       On January 4, 2017, the ALJ issued a decision denying the Plaintiff’s SSI

application. (R. 10-25). The ALJ began his decision by addressing the Plaintiff’s

request for a CE “so that [IQ] testing could be performed.” (R. 13). Noting that the

intelligence examinations of record consistently showed the Plaintiff’s intelligence “to

be in the low average range” and that the objective findings during the relevant period

did not suggest his intelligence was below average, the ALJ concluded that the sought-

after CE would neither be necessary to develop a sufficient record nor an efficient use

of resources. Id. As a result, the ALJ denied the Plaintiff’s request. Id.

       With this issue resolved, the ALJ went on to find that the Plaintiff: (1) had not

engaged in substantial gainful activity since his application date of August 26, 2014;

(2) had the severe impairments of depression, schizophrenia, bipolar disorder,



                                           2
adjustment disorder, psychotic disorder, and personality disorder; (3) did not,

however, have an impairment or combination of impairments that met or medically

equaled the severity of any of the listed impairments; (4) had the residual functional

capacity (RFC) to perform a full range of work at all exertional levels as defined in the

Social Security Regulations (Regulations), subject to certain non-exertional

limitations; and (5) based on the VE’s testimony, was capable of performing the

requirements of the representative occupations of vehicle washer, hand packager, and

cleaner of transportation vehicles. (R. 15-21). In light of these findings, the ALJ

concluded that the Plaintiff was not disabled. (R. 21).

       The Appeals Council denied the Plaintiff’s request for review.                (R. 1-6).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.

                                              II.

       The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505(a); 416.905(a). 2 A physical or mental impairment under the Act

“results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).



2
 Unless otherwise indicated, all citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.


                                               3
       To determine whether a claimant is disabled, the Regulations prescribe “a five-

step, sequential evaluation process.” Carter v. Comm’r of Soc. Sec., 726 F. App’x 737,

739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4)); 20 C.F.R. § 416.920(a)(4). 3

Under this process, an ALJ must determine whether the claimant: (1) is performing

substantial gainful activity; (2) has a severe impairment; (3) has a severe impairment

that meets or equals an impairment specifically listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1; (4) has the RFC to perform past relevant work; and (5) can perform

other work in the national economy given her RFC, age, education, and work

experience. Carter, 726 F. App’x at 739 (citing Phillips v. Barnhart, 357 F.3d 1232, 1237

(11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). While the claimant has

the burden of proof through step four, the burden temporarily shifts to the

Commissioner at step five. Sampson v. Comm’r of Soc. Sec., 694 F. App’x 727, 734 (11th

Cir. 2017) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)).         If the

Commissioner carries that burden, the claimant must then prove that he cannot

perform the work identified by the Commissioner. Id. In the end, “the overall burden

of demonstrating the existence of a disability . . . rests with the claimant.” Washington

v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel,

245 F.3d 1274, 1280 (11th Cir. 2001)).

       A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided that the Commissioner has issued a final decision on



3
 Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.


                                           4
the matter after a hearing.     42 U.S.C. § 405(g).       Judicial review is limited to

determining whether the Commissioner applied the correct legal standards and

whether the decision is supported by substantial evidence. Id.; Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted). Although

no deference is given to the Commissioner’s legal conclusions, her findings of fact “are

conclusive if they are supported by ‘substantial evidence.’” Doughty, 245 F.3d at 1278

(quotation and citation omitted). “Substantial evidence is more than a scintilla and is

such relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Hargress, 883 F.3d at 1305 n.2 (quoting Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004)). In evaluating whether substantial evidence

supports the Commissioner’s decision, the Court “may not decide the facts anew,

make credibility determinations, or re-weigh the evidence.” Carter, 726 F. App’x at

739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)).

                                           III.

       The Plaintiff’s sole argument on appeal is that the Commissioner erred by not

ordering a CE regarding the Plaintiff’s psychological difficulties. (Doc. 22 at 11-14).

In support of this argument, the Plaintiff asserts that, due to his prior criminal record,

he does not qualify for free public health care (including medication) and that, because

the evidence demonstrated that his psychological conditions worsen without such

health care, the ALJ was obliged to seek a CE to assess his level of functioning in the

event that he is without access to treatment. Id.




                                            5
       In response, the Commissioner contends that the evidence of record provided

an adequate basis for the ALJ’s evaluation of the Plaintiff’s disability claim, such that

the ALJ was under no duty to order a CE. Id. at 15-22. The Commissioner points out

in this regard that, among other things, the Plaintiff has not identified any authority to

buttress his assertion that the ALJ was required to obtain a CE concerning the

Plaintiff’s functional ability without access to health care and medication. Id. at 16.

       Upon a thorough review of the record and the parties’ submissions, the Court

finds no cause for reversal or remand.

                                            A.

       Because Social Security proceedings are inquisitorial rather than adversarial,

an ALJ has a basic and firmly-established duty to develop a full and fair record of the

facts relevant to a claimant’s application for benefits. Ingram v. Comm’r of Soc. Sec., 496

F.3d 1253, 1269 (11th Cir. 2007). This duty, however, does not require an ALJ to

order a CE wherever there is evidence that a claimant may suffer from a particular

impairment. Instead, an ALJ “may purchase a [CE] to try to resolve an inconsistency

in the evidence, or when the evidence as a whole is insufficient to allow [the SSA] to

make a determination or decision on [a] claim.” 20 C.F.R. § 416.919a. Importantly,

the ALJ need not exercise this discretion in favor of ordering a CE “as long as the

record contains sufficient evidence for [him] to make an informed decision.” Ingram,

496 F.3d at 1269 (citing Doughty, 245 F.3d at 1281).

       A plaintiff seeking remand of his case where an ALJ has declined to order a CE

must show not only that the ALJ erred in doing so, but also that the plaintiff was



                                            6
prejudiced by the ALJ’s decision. Mosley v. Acting Comm’r of Soc. Sec. Admin., 633 F.

App’x 739, 742 (11th Cir. 2015) (citing Brown v. Shalala, 44 F.3d 931, 935 (11th Cir.

1995)). Only where “the record reveals evidentiary gaps which result in unfairness or

clear prejudice” may a court find that remand is appropriate. Id. (quoting Brown, 44

F.3d at 935). Ultimately, a plaintiff bears the burden of proving he is disabled and

must therefore produce adequate evidence to support his claim. Ellison v. Barnhart, 355

F.3d 1272, 1276 (11th Cir. 2003).

                                              B.

       In this case, there was sufficient evidence for the ALJ to make an informed

decision regarding the Plaintiff’s mental impairments in accordance with the

governing Regulations. (R. 16-19). That evidence included medical records of the

Plaintiff’s treatment for both physical and mental issues from various treatment

providers between 2009 and 2013; two psychological CEs conducted in February 2013

and November 2014; 4 assessments performed by two reviewing state agency

psychologists—John Thibodeau, Ph.D., and Theodore Weber, Psy. D.—in November

2014 and January 2015; examinations conducted by the Florida Department of

Corrections (DOC) throughout 2016; the Plaintiff’s hearing testimony; and

questionnaires that the Plaintiff and his mother completed before the hearing. Id.




4
 The licensed psychologist who examined the Plaintiff on these dates, Dr. Fred Alberts, Jr.,
had the benefit of reviewing an earlier mental evaluation of the Plaintiff that was done in May
2010 by a different psychologist, Dr. John Dsurney. (R. 390, 351-53).


                                              7
       The Plaintiff’s attempts to undermine this evidence are without merit. The

Court notes as an initial matter that, although the sole basis for the Plaintiff’s CE

request at the hearing rested on his IQ, the Plaintiff makes no mention of that fact on

appeal and instead now offers a different justification for his contention that another

CE is necessary. (Doc. 22 at 11-14). Given the Plaintiff’s shifting statements on this

issue, it is difficult to hold the ALJ to account for his disposition of an argument that

was not presented to him at the administrative level.

       The Court also notes that, as argued by the Commissioner, the Plaintiff has

offered no decisional authority to support his contention that an ALJ must seek

evidence demonstrating how a claimant functions when he is off his medication. The

opinions the Plaintiff does cite in this regard—Reeves v. Heckler, 734 F.2d 519 (11th Cir.

1984), Ford v. Sec’y of Health & Human Servs., 659 F.2d 66 (5th Cir. 1981), and McCall

v. Bowen, 846 F.2d 1317 (11th Cir. 1988)—are inapposite.

       For starters, the records before the ALJs in Reeves, Ford, and McCall did not

include the kind of medical opinion evidence evaluating the plaintiffs’ impairments to

which the ALJ here already had access. Moreover, in Ford, the ALJ failed to make a

clear factual determination as to the severity of the claimant’s mental condition and

gave it short shrift in his administrative decision, despite compelling record evidence

of this impairment. 659 F.2d at 69. In addition, McCall involved the Commissioner’s

duty under 42 U.S.C. § 421(h) to make every reasonable effort to obtain the opinion

of a qualified psychiatrist or psychologist before making a disability determination,

and the Eleventh Circuit has suggested that, by its terms, section 421(h) does not apply



                                            8
to ALJ determinations. 5 Sneed v. Barnhart, 214 F. App’x 883, 886 (11th Cir. 2006)

(citing Plummer v. Apfel, 186 F.3d 422, 433 (3d Cir. 1999)).

        The Court is likewise unpersuaded by the cases the Plaintiff cites in which

courts have found error in an ALJ’s decision to fault claimants for failing to obtain

medical care due to financial reasons. (Doc. 22 at 14). As the Commissioner correctly

observes, the ALJ here did not rely on the Plaintiff’s noncompliance with prescribed

treatment in rendering his disability decision.

        Putting aside these threshold issues, it is far from evident that the Plaintiff’s

psychological conditions worsen without access to medication, as he claims they do.

At the hearing, counsel acknowledged that medication only “somewhat” alleviated

the Plaintiff’s symptoms stemming from his mental issues. (R. 32-33). Consistent with

this acknowledgment, the Plaintiff testified that, despite his access to counseling and

medication while incarcerated, he still experienced difficulties in getting along with

others to the point that he was placed in confinement for fighting with a guard and

another inmate. (R. 34-36). Indeed, at the hearing, the Plaintiff admitted that

medication helped to reduce his symptoms of hearing voices and seeing shadows only

“just a little” and his depression only “somewhat.” (R. 36-37).


5
  Even if section 421(h) were to apply here, the Plaintiff has failed to show that its requirements
have not been met. The Court notes in this regard that the Commissioner sought the opinions
of two state agency psychological consultants, Drs. Thibodeau and Weber (R. 62-64, 75-80),
before resolving the Plaintiff’s disability claim. Bowers v. Astrue, 2008 WL 3833239, at *6
(implying that examinations by non-examining state agency physicians regarding plaintiff’s
mental impairments satisfied Commissioner’s obligations under section 421(h)). In addition,
the Commissioner had the benefit of a CE that was performed by Dr. Alberts on November 4,
2014. (R. 425-28).


                                                9
        Attempting to parse the evidence related to how the Plaintiff might function

when he is off his medication reveals another problem with his argument on appeal—

it invites the Court to engage in a considerable amount of impermissible conjecture.

For example, to support his assertion that his behavior worsens without access to

medication, the Plaintiff states that he was arrested again several months after the

ALJ’s decision and surmises that, although this recent arrest does not constitute

medical evidence, “there appears to be a pattern of behavior” in which he engages in

criminal behavior when not medicated. (Doc. 22 at 14). Similarly, the Plaintiff fails

to any identify limitations for which the ALJ’s RFC determination did not account,

leaving this question instead for the Court’s speculation. Id. at 12-14. He also requests

that the Court theorize as to whether he would, in fact, be deprived of access to any

level of health care in the foreseeable future. 6

        Such conjecture, however, provides no basis for this Court to overturn an ALJ

decision that is otherwise supported by substantial evidence, as is the case here. See,

e.g., Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005) (declining to accept

plaintiff’s extrapolation that, based on their evaluations, his physicians would disagree

with ALJ’s findings).




6
  The problem with the speculative nature of the Plaintiff’s argument is illustrated by the fact
that, after the parties submitted their briefs, it was reported that the stated source for Plaintiff’s
free health care (Hillsborough County) is rescinding the “three-strikes rule” that the Plaintiff
submits would prevent him from obtaining such free health care in the future based on his
criminal history. See https://wusfnews.wusf.usf.edu/post/hillsborough-health-plan-expands-
eligibility-benefits (last visited March 27, 2019). This development further undermines the
Plaintiff’s argument on appeal.


                                                 10
       In sum, based on all of the above, the Court finds no error in the ALJ’s decision

not to order what would have been a fourth CE to assess how the Plaintiff might

function in the event that he is unable to obtain medication or other treatment for his

mental impairments. As noted, the record provided the ALJ with years of medical

evidence related to the Plaintiff’s treatment for his physical and mental conditions; two

CEs conducted for the express purpose of assessing his mental status, one of which

occurred close in time to the Plaintiff’s application date; the opinions of two reviewing

state agency physicians; and the Plaintiff’s own estimation of his symptoms and the

extent to which they were alleviated by medication. Accordingly, the record before

the ALJ afforded him ample information to make an informed decision as to the

Plaintiff’s disability claim. See, e.g., Doughty, 245 F.3d at 1280-81 (finding that two

medical opinions coupled with plaintiff’s testimony provided abundant evidence upon

which ALJ could reach a decision without need for a CE regarding materiality of

plaintiff’s alcoholism); Wilson v. Apfel, 179 F.3d 1276, 1278 (11th Cir. 1999) (rejecting

argument that ALJ was compelled to seek additional expert medical testimony before

reaching disability determination where record already included opinions of several

physicians); Riddle v. Astrue, 2013 WL 623896, at *3 (M.D. Fla. Jan. 25, 2013)

(disagreeing with plaintiff’s assertion that updated CE was needed due to absence of

recent medical treatment where record contained one hundred pages of medical

records from treating physicians and three state agency consultants).




                                           11
                                         IV.

       For the foregoing reasons, it is hereby ORDERED:

       1)      The Commissioner’s decision is AFFIRMED.

       2)      The Clerk is directed to enter Judgment in favor of the Defendant and

to close the case.

       DONE and ORDERED in Tampa, Florida, this 28th day of March 2019.




Copies to:
Counsel of record




                                         12
